

EXHIBIT 10.2
LOCK-UP AND RESALE RESTRICTION AGREEMENT


THIS LOCK-UP AND RESALE RESTRICTION AGREEMENT is made and entered into as of the
28th day of March, 2012, by and between Green Ballast, Inc., a Delaware
corporation (the “Company”) and Gemini Master Fund, Ltd. (“Holder”).


WITNESSETH:


WHEREAS, 13,000,000 shares of common stock of the Company were registered for
the Holder as part of the Company’s S-1 Registration Statement (“Registered
Shares”); and


WHEREAS, the Company and the Holder have agreed to restrict the number of
Registered Shares that can be sold publicly in the manner set forth below.


NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the Holder agrees that as of the date hereof
and for a period of 270 days hereafter, the Holder will not transfer, sell,
assign, pledge, hypothecate, distribute or grant any option to purchase or
otherwise dispose of, directly or indirectly, his or its registered shares,
other than for estate planning purposes or in a private transaction, except as
follows:


The amount of Registered Shares that can be sold in any three-month period will
be limited to the greater of (i) one percent (1%) of the shares or other units
of that class outstanding, or (ii) the average weekly trading volume during the
four (4) calendar weeks preceding the filing of a Form 144, or if no such notice
is required, the date of receipt of the order to execute the transaction.  The
Holder also agrees to provide such shares for sale as the Holder, the Company
and/or market maker all mutually determine are necessary to meet demand and
create an orderly market, subject to applicable laws, regulations and
restrictions.


The Holder further agrees that if the Holder attempts to sell, transfer or
otherwise dispose of his or its Registered Shares in violation of this
agreement, the Company (i) may instruct its transfer agent not to transfer such
securities, (ii) may provide a copy of this letter agreement to the Company’s
transfer agent for the purpose of instructing the Company’s transfer agent to
place a legend on the certificate(s) evidencing the securities subject hereto
and disclosing that any transfer, sale, assignment, pledge or hypothecation of
such securities is subject to the terms of this letter agreement, and (iii) may
issue stop-transfer instructions to the transfer agent for the period
contemplated by this letter agreement for such securities.


Notwithstanding anything contained herein, this agreement shall not apply in
connection with an offer made to all shareholders of the Company in connection
with any merger, consolidation or similar transaction involving the Company.


This agreement shall be binding upon the Holder, and his or its agents, heirs,
successors, assigns and beneficiaries.


The Holder agrees that any breach of this agreement will cause the Company
irreparable damage for which there is no adequate remedy at law.  If there is a
breach or threatened breach of this letter agreement by the Holder, the Company
shall be entitled to the issuance of an immediate injunction without notice to
restrain the breach or threatened breach.


The Holder agrees that he or it has not entered into any agreements or
understanding with other shareholders or any unaffiliated third parties, nor
will the Holder enter into any agreement with any other shareholder or third
party, to sell the Company shares as a group.  The Holder certifies he or it is
not aware of any plan on anyone’s part, and certainly not on the Holder’s part,
to manipulate or promote the Company’s shares in any improper manner and
certainly not in any matter that would or could raise any issues as described in
Red Flag No. 3 to the appendix to the Commission’s release No. 34-41110.

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the undersigned has duly executed and delivered this
Agreement as of the day and year first above written.


The “Company”


Green Ballast, Inc.


By: /s/ Mary F. Sharp




The “Holder”


Gemini Master Fund, Ltd.
By: Gemini Strategies, LLC Inc.


By: /s/ Steven W. Winters


By: Steven W. Winters
Its: President